Case 3:00-cv-04599-WHO Document 1447-1 Filed 05/21/21 Page 1 of 4




    EXHIBIT 1
                       Case 3:00-cv-04599-WHO Document 1447-1 Filed 05/21/21 Page 2 of 4




                      455 7TH ST ., OAKLAND, CA 94607                                                  RISK ANALYSIS

        Monthly Risk Analysis Report – Citywide
        Through March 31, 2021
                                                             February   March     %      YTD    YTD          %
                                                               2021     2021    Change   2020   2021       Change
        Stops
         Dispatch Stops
         Non-Dispatch Stops
           % African American
           % Hispanic
          Intel-led Stops
         Total Stops
        Use of Force (all force for every officer and every subject)
         Level 1
         Level 2
         Level 3
         Level 4 (Excluding Type 32)
         Total
         % African American
         % Hispanic
        Officer Involved Shootings
         # of Incidents
         # of Officers that Discharged Their Firearm
        Canine Deployment
         Deployment Requests
         Actual Deployments
         Bites
        Arrests
         Misdemeanor Charges
         Felony Charges
        Complaints (by complaint date)
         Service Complaint Allegations
         Performance of Duty Allegations
         Total Allegations
         Total Cases
         # Officers Involved per Case
        Pursuits
         # of Incidents
         # Officers Involved
Ave # of # of Officers per Pursuit
        Collisions
         # of Incidents w/ Sworn Employees
         # of Incidents w/ Civilian Employees
             Case 3:00-cv-04599-WHO Document 1447-1 Filed 05/21/21 Page 3 of 4




            455 7TH ST ., OAKLAND, CA 94607                                                       RISK ANALYSIS

                                                 February     March          %      YTD    YTD          %
                                                   2021       2021         Change   2020   2021       Change
Line of Duty Injuries
  While Interacting with Public
  Other
Criminal Arrests and Charges
  # Sworn Employees
  # Professional Employees
In Custody Deaths and Injuries
  # of Minor Injuries
  # of Injuries Requiring Hospitalization or Death
Resisting/Obstruction/Assault Charges against a PO (w/ no other charges)
  # of People Charged w/ Resisting/Obstruction
  # of People Charged w/ Assault on PO
Case Evaluation Reports (MLL Reports)
 Inadmissible Search & Seizure or Interrogation
 Police Request no Prosecution
 T3 or T7-K
 Public Defender Case Issues
Supervisory Observations or Concerns
  # Sworn Notes
  # Professional Staff Notes
OC Spray Checkout
  # of Type 17 UofF by Officer
  # Canisters Checked Out (not new ofc/expired)
Civil Suits
  # Civil Suits
Financial Claims
  # of Financial Claims
Commendations and Awards
  # Sworn Awards
  # Professional Awards
Sworn Vacancies
  Officers
  Supervisors
Training History
  4 Hour Firearm (# overdue)
  CPT
Sick Leave
  Ave # Hours per Sworn Employee
  Ave # of Hours per Professional Employee
                     Case 3:00-cv-04599-WHO Document 1447-1 Filed 05/21/21 Page 4 of 4




                    455 7TH ST ., OAKLAND, CA 94607                                             RISK ANALYSIS

       Quarterly Risk Analysis Report – Area 1
       Through March 31, 2021
        Based on Officer Assignment                   February   March     %      YTD    YTD          %
                                                        2021     2021    Change   2020   2021       Change
        Stops
         Dispatch Stops
         Non-Dispatch Stops
           % African American
           % Hispanic
          Intel-led Stops
         Total Stops
        Use of Force
         Level 1
         Level 2
         Level 3
         Level 4
         Total
          % African American
          % Hispanic
        Arrests
         Misdemeanor Charges
         Felony Charges
        Complaints
         Service Complaint Allegations
         Performance of Duty Allegations
         Total Allegations
         Total Cases
        Pursuits
         # of Incidents
         # Officers Involved
Ave # of # Officers per Pursuit
        Collisions
         # of Incidents
